DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 03/21/2022.
In the instant application, claims 9-18 are newly added; Claims 1, 9 and 14 are independent claims; Claims 1-18 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Allowable Subject Matter
Claims 1-18 are allowed.
Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended claim 1 to overcome the rejection of the claim under 35 U.S.C. 101 due to non-statutory subject matter, have been fully considered and are persuasive. The Examiner respectfully withdrew the rejection. 
The present invention is directed to a user interface for fraud alert management that help detect and prevent fraud, particularly fraud via IVR system. 
Independent claims 1, 9 and 14 when considered as a whole, are allowable over the prior arts of record.  
The closest prior arts, can be found: Kuang (US 2019/0020759) teaches a phone frauds or scams detecting system comprising detecting units for obtaining callers’ characteristics. The system determines frauds or scams based on the caller’s characteristics. Weiss (2015/0288791) teaches a telephone fraud management system that operates over a communication network to protect a user from attempted fraud by a fraud agent. Zettel (US 2019/0268354) teaches incident response techniques useful for personas with a variety of experience level. The incident report techniques include a graphical user interface for providing a variety of different views for different personas.
 However Kuang, Weiss and Zettel do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 9 and 14.  For example, the prior art does not teach or suggest the steps of: “a visual display in communication with the processor, the processor causing the visual display to present a plurality of panes displayed on the visual display, each pane including: an identifier corresponding to a communication received; a graphical representation of a threat risk associated with the identifier; a numeric score associated with the threat risk, wherein the numeric score is a weighted score based on a plurality of predetermined factors updated substantially continuously.” 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174